Citation Nr: 0731207	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  97-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


REMAND

The veteran served on active duty from August 1969 to August 
1973.

In a decision dated November 15, 2005, concerning issues 
unrelated to the matter now before the Board, the Board of 
Veterans' Appeals (Board) noted that the record then before 
the Board did not contain a substantive appeal filed after 
the issuance of an August 2005 statement of the case (SOC) 
concerning the issue listed above.


In fact, the record now before the Board contains a letter 
dated October 13, 2005 addressed to the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida and signed by the veteran's attorney, in response to 
the August 9, 2005 SOC concerning the initial evaluation of 
the veteran's PTSD.  This letter is stamped as received by 
the RO on October 19, 2005 and as received by the "BVA 
Intake Team (014INT)" on November 3, 2005.  The Board's 
Control and Locator system indicates that mail meeting the 
description of this document was associated with the claims 
folder on November 15, 2005 - the same day as the Board's 
decision was mailed.

Consequently, the parties entered into a Joint Motion on 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) in which the appellant abandoned appeal of the 
claims decided by the Board in its November 2005 decision, 
but in which the parties agreed that the Board's decision was 
deficient because it was "silent as to any discussion as to 
the October 13, 2005 letter or the relevant regulations" 
concerning substantive appeals.  The parties further agreed 
that, as a result, "it appears that the Board had failed to 
provide adequate reasons and bases for its determination that 
Appellant's claim for PTSD is no longer on appeal."  In a 
January 2007 Order, the Court granted the motion and remanded 
that part of the Board's decision that determined that there 
was no issue related to the appellant's claim for PTSD for 
compliance with the instructions in the joint motion.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the pertinent treatment 
records, referred to in the October 13, 
2005 letter from the veteran's attorney, 
from the VA Medical Center in Miami, 
Florida.

2.  Schedule the veteran for an 
examination to determine the current 
disability resulting from the service-
connected PTSD.  The veteran's claims 
folder should be available to the examiner 
for review.


3.  After the development requested above 
has been completed to the extent possible, 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


